Lowe, C. J.
The judgment entry in this case includes and forecloses the .equity of redemption to lots 5 and 6 in block 21, and the north half of lot 2 in block 19, in the city of Mount Pleasant, which are not set forth and discribed in plaintiff’s petition, although they do constitute a part of the mortgaged premises. The judgment entry is also in excess of plaintiff’s demand, and is against E. A. Underwood, the wife of defendant, who is not made a party in the plaintiff’s petition. For these reasons the judgment is reversed and the cause remanded.
Reversed.